UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7378


STEPHEN M. CHRZAN, JR.,

                Plaintiff - Appellant,

          v.

PAUL G. BUTLER, JR., Chairman, NC Parole Commission; WILLIS
J. FOWLER, Commissioner; ANTHONY E. RAND, Commissioner;
DERRICK E. WADSWORTH, Commissioner,

                Defendants – Appellees,

          and

PATRICK L. MCCRORY, Governor; BEVERLY PERDUE,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03156-BO)


Submitted:   January 14, 2016               Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen M. Chrzan, Jr., Appellant Pro Se. Jodi Harrison, NORTH
CAROLINA DEPARTMENT OF PUBLIC SAFETY, Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Stephen M. Chrzan, Jr., appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                            We

have     reviewed     the    record    and    find        no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       Chrzan v. Butler, No. 5:13-ct-03156-BO (E.D.N.C. filed

May    29,   2014;    entered   May   30,    2014     &   July     31,   2015).      We

dispense      with    oral   argument       because       the    facts    and     legal

contentions     are    adequately     presented     in     the    materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        3